Title: From George Washington to John Robinson and the House of Burgesses, October 1754
From: Washington, George
To: Robinson, John,House of Burgesses



[October 1754]
To the Worshipful, the Speaker, and Gentlemen of the House of Burgesses.

We, the Officers of the Virginia Regiment, are higly sensible of the particular Mark of Distinction, with which you have honoured Us, in returning your Thanks for our Behaviour in the late Action: and can not help testifying our grateful Acknowledgments, for your high sense, of what We shall always esteem a Duty to our Country, and to the best of Kings.
Favoured with your Regard, We shall zealously endeavour to deserve your Applause; and, by our future actions, strive to convince the Worshipful House of Burgesses, how much We Esteem their Approbation; and; as it ought to be, Regard it, as the Voice of our Country. Signed for the whole Corps.

Geo: Washington

